DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Preliminary Amendment
	Applicant’s preliminary claim amendment dated 14 September 2020 is acknowledged.  Claims 1-30 are pending.

Priority
This application was filed on 14 September 2020 (published as US20210363128) and is a ‘371 national phase entry of international application PCT/US2019/022337, filed on 14 March 2019 (published as WO 2019/178401) which claims priority to provisional application 62/643,032, filed on 14 March 2018.

The subject matter set forth in claim 24 is fully supported by the earlier-filed provisional application.  
The remaining claims (1-23 and 25-30) encompass subject matter that does not find descriptive support in the 62/643,032 application.  In particular, the earlier-filed application only describes compounds according to the present formula I wherein the dashed line is a bond that is absent and Ar is a dihalophenyl moiety.

Information Disclosure Statements
The IDS’s dated 07 January 2021, 04 August 2021 and 11 May 2022 have each been received, entered and considered, signed copies are included herein.

Related References
US 20190375709, US 20210130297 and WO 2018053446 are publications of applications in the same family as US 10906874 cited in the non-statutory double patenting rejection below. 
The WO 2018053446 reference was published on 22 March 2018, less than one year before the instant PCT/US2019/022337 application was filed, and the reference application has an earlier filing date than the instant priority application.  
The reference lists the same applicant and inventors as the instant application.  Therefore, the reference does not name another inventor and cannot represent prior art against the present claims under 35 USC 102(a)(2).
Regarding 35 USC 102(a)(1), see MPEP 2153.01(a) which states: 
“Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent”.
It is apparent from the disclosure itself that that it is by the joint inventors and therefore the reference represents a grace period disclosure by the inventor as to any of the claimed subject matter which is not supported in the earlier-filed provisional application.

Claim Interpretation
-The claim term “C6 aryl” refers to a phenyl group.  See page 7, lines 21-23 of the specification.  There are no other possible carbon-based aromatic groups with 6 carbon atoms.
-The asterisk “*” associated with formula I in claim 1 does not imply or require the presence of any structural feature, such as stereochemistry.  The scope of claim 1 encompasses any and all stereochemical forms of the claimed compounds – see the specification at page 9, lines 27-30.  The asterisk is interpreted simply as a label of a carbon atom, which is referred to in dependent claims 2-3, as “C*”.
-Claim 13 depends from claim 1 and requires that “Ar is a phenyl group that is optionally substituted”.  Per 35 USC 112(d), “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.  The optional substitution of the phenyl group of claim 13 is therefore limited to only the 1-2 R2 groups according to claim 1 - when the variable “n” is 1 or 2.

Claim Objections
[1] Claims 5-6, 9-12 and 17-18 are objected to as depending from a rejected base claim.  The claims depend directly or indirectly from claim 1 which is rejected herein.

[2] Claims 1 and 20 are objected to over an informal issue.  The claims each recite the same Markush listing of options for the R3 variable group:
R3 is CH2OH, CO2H, CO2-C1-C6 alkyl, CO2-C1-C6 heteroalkyl, CO2-C3-C6 cycloalkyl, or CO2-C1-C6 heteroalkyl”.
The term “CO2-C1-C6 heteroalkyl” is listed twice.  The duplicate term should be deleted for clarity.

[3] Claim 8 is objected to over an informal issue.  The claim recites the phrase: “benzyl groups (OCH2-C6 aryl)”.  This phrase is confusing since a benzyl group according to its art-recognized meaning refers to -CH2-Ph, not -OCH2-Ph.  The Examiner suggests that the claim be amended to clarify, for example by removing the “benzyl groups” reference and the parentheses, as in “wherein the phenyl group is substituted with one or more OCH2-C6 aryl groups” or by replacing “benzyl groups” with “benzyloxy groups”.

[4] Claim 25 is objected to over an unnecessary reference to the specification.  
MPEP 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”.
In the present case, the compounds listed in table 1 could readily be listed in the claims as is common practice in the chemical arts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites: “The compound of claim 1, wherein R3 is CH2OH, CO2H, CO2-C1-C6 alkyl, CO2-C1-C6 heteroalkyl, CO2-C3-C6 cycloalkyl, or CO2-C1-C6 heteroalkyl”.
Claim 20 fails to further limit the subject matter of claim 1 since the R3 listing in claim 20 is the same as that of claim 1.  There is no subject matter within the scope of claim 1 that is not also within the scope of claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-8, 13-16 and 19-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-10 and 13-19 of U.S. Patent No. 10906874. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of over the reference claims.
Reference independent claim 1 recites a genus which overlaps in part with the formula I of instant independent claim 1.  
Reference independent claim 19 recites species falling into the scope of the reference genus.  
A number of the reference species fall into the scope of the present claims.  See, for example, the three reference species at column 115, lines 32-37, column 117, lines 55-60 and column 118 lines 22-28 shown below:

    PNG
    media_image1.png
    290
    1036
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    1050
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    271
    1036
    media_image3.png
    Greyscale

These are compounds according to instant formula I wherein the dash line is a bond that is absent; R1 is phenyl substituted with OCH2-Ph; Ar is phenyl; (n is 0 and R2 is absent; n is 1 and R2 is alkoxy or n is or 2 and R2 is chloro); and R3 is CO2-alkyl.
It would be obvious to provide the particular species listed in reference claim 19 and to use them in a composition according to reference claim 15 and in methods according to reference claims 16-18.
The above species read on instant claims 1, 3, 7-8, 13-16 and 19-24.
Regarding instant claim 4, it would be obvious to provide for both enantiomers of the reference species at least for comparative purposes.
The obvious use of the reference species in the compositions and methods of the reference claims read on instant claims 26-30.
Regarding instant claim 25, a number of the claimed species are close structural variants of those of reference claim 19.  The variation of the structure of the reference claim species is within the scope of routine pharmaceutical optimization: for example the reduction of the methyl ester to a hydroxymethyl group would be desirable since esters can be readily hydrolyzed in vivo, etc.  In this way, for example, the instant claim 25 species of “SR5-038” is considered to be an obvious variant of the reference claim species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625